Title: Memorandum Concerning an Invitation from the Neutral Maritime Confederacy to the United States of America, 12 August 1782
From: Adams, John
To: 



August 12. 1782

The Project in Some of the foreign Gazettes, of an Invitation from the neutral maritime Confederacy, to the United States of America, to acceed to the Principles of their Treaty, is founded in evident Justice, Humanity and Utility.
The Case of America is a new one. It has no Example in History, and therefore no Reasonings can be drawn from Example to decide it. All the World agrees that the United States is respectable and powerfull Enough, for an independent State. It is capable of Governing itself. It is able to defend itself. It has all the Attributes necessary to good Government. It has Wisdom, Virtue Benevolence and Power. It has Magistrates capable of their offices. It has Ministers, Generals, Ambassadors and Warriours equal to other Nations. It has a Sufficient Territory—Sufficient Numbers of People, and these rich and industrious enough. It has Conveniences natural and artificial for Commerce, Fisheries and naval Power.
It is Seated alone, by itself, at a vast Distance from all the Nations of Europe—seperated by immense Seas. No Nation in Europe can possibly govern it.
It is capable, under its own Government, of benefiting every Country and Nation of Europe.
The Continent of America is capable of Feeding cloathing and Subsisting, if the forests were cleared up an hundred Million of People, without diminishing one Inhabitant of Europe. Is the Multiplication of Men upon the Earth an Evil? Suppose it were in the Power of Europe to prevent the Growth of People in America. Would it be Wisdom or Virtue to do it? Would it not on the Contrary be Folly and Wickedness? is not the Thought Shocking?
Are the northern Powers or any of them, or any Individuals in any of them, jealous that the Southern Powers, by their Connections with America will become too powerful? Why then do not they form the Same Connections, and derive the Same Advantages? Why do they Suffer those to have all the Merit of assisting and even countinancing America? Why do they suffer American Gratitude to be
